DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and examined in the instant Office action.
Since this application is a divisional application of parent U.S. Patent 10,347,360, there is no double patenting with the parent patent.

Information Disclosure Statements
The IDS of 1/3/2020 is considered in part.  Only patent literature with inventors listed is considered.
The IDS of 9/9/2019 is considered in part.  Only patent literature with inventors listed is considered.  In addition, the citation of Need et al. is crossed out because the incorrect publication date is cited.  The correct citation of Need et al. is provided on the attached 892 form.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

35 U.S.C. 103 Rejection #1:
Claims 1-6, 10-18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Need et al. [Journal of Medical Genetics, volume 49, 11 May 2012, pages 353-361] as evidenced by Marks [Medical definition of compound heterozygote, 3 June 2021, 2 pages].
Claim 1 is drawn to a method for identifying variants associated with a genetic disease or trait.  The method comprises mapping a plurality of nucleic acid reads to a reference genome.  The subjects comprise affected individuals and unaffected individuals.  The affected individuals have the genetic disease or trait.  The method comprises that for each subject, identifying whether a difference exists between the read from the subject and the reference genome.  The one or more variants are identified on a condition that a difference exists.  The method comprises validating a defined biological relationship between the subjects.  The method comprises determining a presence or absence of the one or more variants in each of the subjects.  The method comprises identifying a pattern of the one or more variants found in the affected individuals and not in the unaffected individuals.  The method comprises outputting the pattern.
Claims 4-5 are further limiting wherein the unaffected individuals are the mother and father, and the affected individual is the child.
The document of Need et al. studies the clinical application of exome sequencing in undiagnosed genetic conditions [title].  The abstract of Need et al. teaches the use of next-generation sequencing to help diagnose unidentified genetic conditions.  The abstract of Need et al. teaches whole genome sequencing on patients with their unaffected parents.  The introduction of Need et al. teaches that controls were subjects enrolled in the Center for Human Genome Variation Studies.  Need et al. teaches the identification of potentially causal variants.  Page 2 of Need et al. teaches that a Sequence Variant Analyzer was used to identify variants of interest.  Page 2 of Need et al. has a section that teaches outputting/communicating the results to families.  Table 2 of Need et al. teaches exome sequencing quality and summary of rare homozygous and de novo variants.  Figure 1 on page 5 of Need et al. illustrates/outputs the comparison of the patterns of the expression of NGLY1 protein in peripheral blood of an affected patient as compared to the patient’s unaffected mother and father and other unaffected controls.
However, Need et al. does not teach automation of the technique on a computer.

With regard to claim 2, the paragraph bridging the columns on the second page of Need et al. teaches that a subset of disorder are mitochondrial disorders.

With regard to claim 3 , Table 2 of Need et al. teaches de novo variants and sex-linked variants.

With regard to claim 6, Table 1 of Need et al. teaches testing for additional variants, and associating the tests for variants with the symptoms/functions of the corresponding variants.

With regard to claims 10-18, Figure 1 on page 5 of Need et al. at least suggests a mother and a father heterozygous in an allele in which the patient child is homozygous.  Consequently, Figure 1 of Need et al. at least suggests a recessive allele.  Page 2 of Need et al. teaches compound heterozygotes.  It is evident from the definition of compound heterozygote of Marks that a compound heterozygote is where mutations exist in two different alleles.  Pages 2-6 of Need et al. teach that the analysis is conducted on a common gene.  

With regard to claim 20, the commentary of Need et al. is interpreted to by output information associating patterns with a genetic disease or trait.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic analysis of Need et al. to be executed on a computer wherein the motivation would have been that it is obvious to automate a manual task [In re Venner; MPEP Section 2144.04 subsection III].

35 U.S.C. 103 Rejection #2:
Claims 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Need et al. as evidenced by Marks as applied to claims 1-6, 10-18, and 20 above, in further view of Craig et al. [Nucleic Acids Research, volume 18, 1990, pages 2653-2660].
Claim 7 is further limiting comprising joining a first adapter and second adapter comprising a first barcode sequence and a second barcode sequence, respectively, to a first set of polynucleotides from a first subject and a second set of polynucleotide from a second subject, respectively.  The method comprises sequencing the sets of polynucleotides.  The method comprises distinguishing between the first and second sets of polynucleotides based on sequence difference between the first and second barcode sequences.
Claim 8 is further limiting wherein sequencing produces the plurality of nucleic acid reads.
Need et al. makes obvious genetic analysis, as discussed above.  Table 2 of Need et al. teach confirming de novo variants using Sanger sequencing/TaqMan.
Need et al. does not make obvious the barcode limitations of the claims.
The document of Craig et al. studies ordering of cosmid clones covering the HSV-I genome [title].  Figure 1 of Craig et al. tabulates the sequence reads used to differentiate between the isomers of the HSV-I genome.  Figure 5 of Craig et al. illustrates binary hybridization patterns (analogous to barcodes) used to differentiate between the isomers of the HSV-I genome.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic analysis of Need et al. by use of the barcodes of Craig et al. wherein the motivation would have been that Craig et al. gives additional tools on which to conduct genetic analysis [Figure 5 of Craig et al.].  There would have been a reasonable expectation of success in combining Need et al. and Craig et al. because both studies analogously analyze variations between genes relative to a reference.

35 U.S.C. 103 Rejection #3:
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Need et al. as evidenced by Marks in view of Craig et al. as applied to claims 1-8, 10-18, and 20 above, in further view of Fuller et al. [Nature Biotechnology, volume 27, 2009, pages 1013-1023]
Claim 9 is further limiting comprising sequencing by synthesis.
Need et al. and Craig et al. make obvious genetic analysis, as discussed above.  Table 2 of Need et al. teach confirming de novo variants using Sanger sequencing/TaqMan.
Need et al. and Craig et al. do not make obvious sequencing by synthesis.
The document of Fuller et al. studies the challenges of sequencing by synthesis [title].  
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic analysis of Need et al. and the barcodes of Craig et al. by use of the sequencing by synthesis of Fuller et al. wherein the motivation would have been that Fuller et al. gives additional tools on which to conduct genetic analysis [abstract of Fuller et al.].  There would have been a reasonable expectation of success in combining Need et al., Craig et al., and Fuller et al. because all three studies analogously pertain to sequencing genes.

35 U.S.C. 103 Rejection #4:
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Need et al. as evidenced by Marks as applied to claims 1-6, 10-18, and 20 above, in further view of Flaquer et al. [European Journal of Human Genetics, volume 16, 2008, pages 771-779].
Claim 19 is further limiting comprising a pattern that is a pseudoautosomal inheritance pattern.
Need et al. makes obvious genetic analysis, as discussed above.  
Need et al. does not make obvious a pseudoautosomal inheritance pattern.
The document of Flaquer et al. studies human pseudoautosomal regions [title].  
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the genetic analysis of Need et al. by use of pseudoautosomal regions of Flaquer et al. because it is obvious to combine known elements in prior art to yield a predictable result.  In this instance, the pseudoautosomal inheritance patterns of Flaquer et al. are alternatives to the inheritance patterns of Need et al.  There would have been a reasonable expectation of success in combining Need et al. and Flaquer et al. because both studies analogously analyze variations between genes relative to a reference.

Related Prior Art
The prior art of Wang et al. [Nucleic Acids Research, volume 38, 2010, article e164, 7 pages; on IDS] teaches studying functional annotation of genetic variants from high-throughput sequencing data.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Conclusion
	No claim is allowed

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        28 April 2022